Citation Nr: 1635712	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an incisional hernia, to include as secondary to service-connected prostate cancer.  

2.  Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2015) for a surgery performed January 13, 2012, to repair a hernia. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran filed his claim in February 2012 requesting benefits under 38 C.F.R. § 4.30 for a surgery to repair an incisional hernia.  The claim for entitlement to service connection for a hernia was inferred because the Veteran cannot be granted benefits under 38 C.F.R. § 4.30 unless the underlying condition for the surgery was service connected.  The Veteran is service connected for prostate cancer, but not for a hernia that may have resulted from treatment for prostate cancer.  

The Veteran appeared at a Board hearing held at the Central Office in June 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issues of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2015) for a surgery performed in January 2013, to repair a hernia and entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2015) for a surgery performed in April 2013, to repair a hernia have been raised by the record in a Statements in Support of Claim received in February 2013 and April 2013, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he had an incisional hernia secondary to treatment for his service-connected prostate cancer.  Additional development in the form of a medical opinion is needed to adjudicate this matter.  

VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Here, the record indicates that Veteran had a hernia for which he had an operation in January 2012.  The operative report indicated it was unclear, based on the hernia's location, if it was a recurrent inguinal hernia or an incisional hernia related to the Veteran's past treatment for service-connected prostate cancer.  A medical opinion to resolve whether the hernia was related to the Veteran's service-connected prostate cancer was sought and obtained in May 2012.  After examining the Veteran and reviewing the medical evidence available at that time, the examiner opined that the hernia was less likely than not related to the Veteran's service-connected disability and was more likely an inguinal hernia.  

After the May 2012 opinion was rendered, the Veteran submitted additional medical evidence that indicated the hernia repaired in January 2012 may have been related to his service-connected prostate cancer.  Specifically, the Veteran had another hernia repair surgery in January 2013.  The operative report referred to the hernia as a "recurrent" incisional hernia, implying the January 2012 hernia was an incisional hernia, not an inguinal hernia.  It further noted that it occurred at the junction of the past incision to repair a right inguinal hernia and the incision for the Veteran's prostatectomy.  A third surgery was performed in April 2013 to repair an incarcerated incisional hernia at the incision of the previous prostatectomy.  These records seem to indicate the hernia repaired in January 2012 was an incisional hernia and related to the Veteran's prostatectomy. 

The apparent disparity between the additional medical evidence and the May 2012 opinion must be resolved before the issue of entitlement to service connection can be adjudicated.  The Board may not substitute its own judgment on a medical matter such as this.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a new VA examination with an accompanying opinion is needed upon remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The issue of entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2015) for a surgery performed January 13, 2012, to repair a hernia is inextricably intertwined with the issue of service connection.  Thus adjudication on this issue must be held in abeyance until the question of entitlement to service connection is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate VA examiner for a new examination to address the nature and etiology of the hernia the Veteran received surgery for in January 2012.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hernia was caused by or related to treatment of the Veteran's service-connected prostate cancer. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinion, the examiner's attention is drawn to January 2012 operative report for repair of a "incarcerated incisional/recurrent inguinal hernia"; the May 2012 VA examination report, the January 2013 operative report for a "recurrent incisional right lower abdominal wall ventral hernia"; the February 2013 medical records from Specialty Surgical Associates; and the April 2013 operative report for an "incarcerated incisional hernia at the incision of previous prostate surgery."

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







